IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-60805
                           Summary Calendar



BALWANT SINGH,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.

                         --------------------
                   Petition for Review of an Order
               of the Board of Immigration of Appeals
                          BIA No. A72 131 235
                         --------------------
                           December 14, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Balwant Singh petitions for review of the order of the

Bureau of Immigration Appeals (BIA) dismissing his appeal from

the decision of the Immigration Judge (IJ) denying his

application for asylum and withholding of deportation.   Singh

contends that the BIA erred by dismissing his appeal because he

established a well-founded fear of persecution on religious and

political grounds.    The decision of the BIA and IJ that Singh did

not have a well-founded fear of religious or political



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-60805
                               -2-

persecution is supported by substantial evidence in the record.

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).

     PETITION DENIED.